      Case 1:18-cr-00204-NGG-VMS Document 473 Filed 03/25/19 Page 1 of 1 PageID #: 4992




DOCKET NUMBER: CR 18-0204 (NGG)
                                        CRIMINAL CAUSE FOR GUILTY PLEA

Date Received By Docket Clerk:                           Docket Clerk Initials:

BEFORE JUDGE: GARAUFIS DATE: MARCH 25,2019 TIME IN COURT                           HRS     60    MINS
                                @ 4:00 PM.
I. DEFENDANT: LAUREN SALZMAN

Present X Not Present    Custody     Not Custody X
   DEFENSE COUNSEL: HECTOR DIAZ / ANDREA TAZIOLI
 FEDERAL DEFENDER:           CJA:                  RETAINED: X


 2. DEFENDANT:
Present   Not Present    Custody    Not Custody

DEFENSE COUNSEL:
 FEDERAL DEFENDER:           CJA:     RETAINED:


3. DEFENDANT:
Present Not Present Custody            Not Custody

DEFENSE COUNSEL:
 FEDERAL DEFENDER: CJA:                RETAINED:


A.U.S.A.: MOIRA KIM PENZA / TANJA HAJJAR


COURT REPORTER: ANTHONY FRISOLONE


INTERPRETER:             LANGUAGE:
X Change of Plea Hearing {-Util-Plea Entered) □ Revocation of Probation contested
□      Arraignment                                        □ Sentencing on a violation
□     Bail Application                                    □ Motion Hearing
□     Violation                                           □ Hearing
□     Status Conference                                   □ Sentencing
□       Bail Violation Hearing                            □ Motion for sentence reduction
□      Curcio Hearing                                     □ Oral Argument
□       Voir Dire Held          □         Jury selection          □ Jury trial
□       Jury Trial Death Penalty □        Sentence enhancement Phase                □     Bench Trial Begun
Speedy Trial Start:      Speedy Trial Stop:     CODE TYPE: XT
Do these minutes contain ruling(s) on motion(s)?     YES                                  NO     X

THE DEFENDANT PLEADS GUILTY TO COUNTS ONE AND TWO OF THE SUPERSEDING INDICTMENT (S-2).
SENTENCING IS SCHEDULED FOR WEDNESDAY, SEPTEMBER 11,2019 AT 11:00 AM. THE TRANSCRIPT OF THIS
PROCEEDING SHALL BE FILED UNDER SEAL.
